DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom U.S. Patent Publication No. 2014/0282105 (hereinafter Nordstrom) in view of Davies et al. U.S. Patent Publication No. 2019/0139320 (hereinafter Davies).
Consider claim 1, Nordstrom teaches a computing device, comprising: a logic subsystem (Figure 5, 542 and 502. [0072], data processing apparatus); and a storage subsystem comprising instructions executable by the logic subsystem to [0072]: receive video data capturing motion of a hand relative to a first object (Figure 3 [0042], [0045], movement of expert. Figure 3 expert view); associate a first coordinate system with the first object ([0042], coordinates); based at least on the video data, determine a geometric representation of the motion of the hand in the first coordinate system (Figure 3, expert view and hand motion in expert view), the geometric representation having a time-varying pose in the first coordinate system (Figure 3); and configure the geometric representation for display relative to a second object that is different from the first object ([0045], a representation 310 of the right hand 300 of the expert user is superimposed in the novice's view at a location (rotatable connector 312) that corresponds to the location where the expert user's right hand 300 was located (rotatable connector 302) during the detected motion), where the second object is associated with a second coordinate system ([0045], novice user’s physical environment), and where the display of the geometric representation relative to the second object is configured with a time-varying pose in the second coordinate system of the second object that is related with the time-varying pose in the first coordinate system of the first object (Figure 3, expert view and novice view are consistent), wherein said spatial consistency includes, for one or more captured motions of the hand relative to the first object (Figure 3), displaying corresponding hand motion representations relative to the second object that correspond in position and orientation to the captured motions of the hand relative to the first object (Figure 3 and [0045], expert environment and novice environment).
Nordstrom does appear to explicitly mention “spatially consistent”.
However, in a related field of endeavor, Davies teaches an augmented reality imaging device (abstract) and further teaches superimposed by applying the transfer function to align and spatially-register the wire harness 614 from the 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have spatially consistent systems as taught by Davies in order to align the virtual system with the physical system as suggested by Davies in [0055]. 

Consider claim 2, Nordstrom and Davies teach all the limitations of claim 1. In addition, Nordstrom teaches determine a time-varying representation of an environment in which the motion of the hand is captured (Figure 3, motion of hand in expert view).

Consider claim 3, Nordstrom and Davies teach all the limitations of claim 2. In addition, Nordstrom teaches the geometric representation of the motion of the hand is determined based on a foreground portion of the time-varying representation segmented from a background portion of the time-varying representation (Figure 3, foreground 308, 300 segmented from a background physical portion).

Consider claim 4, Nordstrom and Davies teach all the limitations of claim 3. In addition, Nordstrom teaches the background portion is identified based on data obtained from three-dimensionally scanning the environment ([0042], 3D coordinates of objects and further refers to depth sensors).

Consider claim 5, Nordstrom and Davies teach all the limitations of claim 1. In addition, Nordstrom teaches a pose of the first object varies in time (Figure 3, rotable connector 302).

Consider claim 6, Nordstrom and Davies teach all the limitations of claim 5. In addition, Nordstrom teaches the display of the geometric representation varies as the first object undergoes articulated motion ([0042], rotated by expert).

Consider claim 7, Nordstrom and Davies teach all the limitations of claim 5. In addition, Nordstrom teaches the first object includes a first instance of a removable part, further comprising instructions (Figure 3, 1a instance, rotable connector 302 and thus removable) executable to determine a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 8, Nordstrom and Davies teach all the limitations of claim 7. In addition, Nordstrom teaches instructions executable to configure the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 9, Nordstrom and Davies teach all the limitations of claim 7. In addition, Nordstrom teaches instructions executable to determine a geometric representation of the first instance of the removable part, and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part (Figure 3 and [0045-0048], plurality of instances in 1a-4a a respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 10, Nordstrom and Davies teach all the limitations of claim 1. In addition, Nordstrom teaches one or more of a relative position, a relative orientation, and a relative scale of the time-varying pose relative to a first pose of the first object (Figure 3, objects 306, 302, 304 in 1a) are substantially equal to a relative position, a relative orientation, and a relative scale of the time-varying pose relative to a second pose of the second object, respectively (Figure 3, objects 306, 302 and 304 in 1b).



Consider claim 12, it includes the limitations of claims 7-8 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 15, Nordstrom and Davies teach all the limitations of claim 11. In addition, Nordstrom teaches where the display includes an at least partially transparent display configured to present virtual imagery and real imagery ([0015] and [0044], augmented reality presentation and further refers to glasses).

Consider claim 16, it includes the limitations of claim 1 and thus rejected by the same reasoning. In addition, Nordstrom teaches a three-dimensionally scanning ([0042], 3D coordinates of objects in real time). 

associating a first world coordinate system with the static representation (Figure 3, expert view word and respective coordinate system); associating a second world coordinate system with the time-varying representation (Figure 3, novice view word and respective coordinate system); and aligning the first world coordinate system and the second world coordinate system to thereby determine an aligned world coordinate system (Figure 3 shows that 1a and 1b are aligned. Furthermore, Davies teaches superimposed by applying the transfer function to align and spatially-register the wire harness 614 from the virtual coordinate system to the physical coordinate system in [0055]).

Consider claim 18, Nordstrom and Davies teach all the limitations of claim 16. In addition, Nordstrom and Davies teach determining the geometric representation of the motion of the hand in the first coordinate system includes first determining a geometric representation of the motion of the hand in the aligned world coordinate system (Figure 3, expert view word), and then transforming the geometric representation of the motion of the hand in the aligned world coordinate system from the aligned world coordinate system to the first coordinate system (Figure 3 shows that 1a and 1b are aligned. Furthermore, Davies teaches superimposed by applying the transfer function to align and spatially-register the wire harness 614 from the virtual coordinate system to the physical coordinate system in [0055]).

Consider claim 19, Nordstrom and Davies teach all the limitations of claim 16. In addition, Nordstrom teaches where the first object includes a first instance of a removable part (Figure 3, 302), further comprising determining a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 20, Nordstrom and Davies teach all the limitations of claim 16. In addition, Nordstrom teaches configuring the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part (Figure 3, plurality of instances in 1a-4a a respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621